DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
By way of amendment dated 12/01/2021, claims 10, 14, and 15 have been cancelled.
Claims 1-7, 9, 11, 13, 16, and 17 are pending in the application.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered and are not persuasive.
Regarding applicant’s arguments that the prevention or reduction of fouling before subsequent treatment (i.e. a membrane device or the like) is not taught or suggested in the prior art are not persuasive.  At minimum, Murcia teaches adding functional chemical in response to detection of a contaminant (the functional chemical being, e.g., a flocculant) [0008] and teaches that the process may be employed analyzing the influent of a treatment element, such that at minimum Murcia suggests remediation that would occur upstream of process elements.  This suggestion is further bolstered by the teachings of Tada, which explicitly teach that treatment chemical e.g. flocculant can be added upstream of e.g. a membrane device, such that it prevents adsorption of the substance onto the membrane surface [0057], and by Shafer, which teaches that coagulant and flocculant are added upstream of the actual DAF vessel to assist in operation of the device and prevent downstream fouling of e.g. membranes [0048].  The prior art clearly recognizes that prevention or reduction in fouling is achieved by providing a treatment at an upstream location to protect a downstream element.  Further, decrease in fouling caused by treatment with chemicals e.g. flocculants or coagulants such as those taught by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (US PGPub 2013/0078730 A1) in view of Konishi et al (US PGPub 2014/0277746 A1), optionally in view of Jannson et al (US PGPub 2013/0153510 A1), in view of or with evidence from Vahasalo et al (US PGPub 2015/0114094 A1), Tada et al (US PGPub 2011/0203977 A1), and Shafer et al (US PGPub 2010/0038310 A1).
	With respect to claims 1 and 14, Murcia teaches a process of monitoring water quality to detect contaminants, including in an on-line manner [Abs], e.g. the level of hydrophobic contaminants in the process stream [0033].  The monitoring process may be employed for the sake of controlling the dosing of a functional chemical such as a flocculant [0008] or coagulant [0059] and may be employed on influent or effluent to a separation process such as a clarifier or membrane device [0038].  In general, the method is characterized as one useful for controlling wastewater treatment processes [0019].
	Regarding the requirements that the conditions are monitored and targeted by using fluorescence to determine hydrophobicity and using light scattering to determine amount or count of particles.  Murcia teaches both measuring the turbidity to determine an amount of particles, and 
	Regarding the specific use of scattering, Murcia teaches that the purpose of the turbidity/count is to correct for scattering [0007] such that scattering measurements may be considered implicit.
	Alternatively, if this is not sufficient to satisfy the claim requirements, at minimum the claimed invention would have been obvious; because Murcia specifically desires correction of light scattering, measuring scattering directly would have been obvious to provide the most relevant data.  Further, light scattering is known in the art as a useful means of measuring turbidity in the water treatment field, as in Jansson [0058].  As such, even if Murcia’s turbidity measurements aren’t implicitly scattering measurements, at minimum it would have been obvious to perform such measurements for the same purpose as in Jansson.
	Regarding the hydrophobic conditions being “monitored and targeted,” as above the purpose of the system is to control dosing of treatment chemicals e.g. coagulants/flocculants or the like, which necessarily requires a target value to attempt to reach after monitoring and dosing.
	Regarding the requirement that the process includes a first stage with a flotation or sedimentation step and a second stage with a filtration step, and that the process causes a decrease in the amount or count of particles, Murcia broadly suggests flotation and/or sedimentation (i.e. DAF, clarifiers, basins) and filtration (membranes) [0038] and more particularly discusses monitoring the influent of a clarifier [0049], which at minimum suggests sedimentation.  Murcia does not explicitly teach a combination of two stages including a first stage flotation/sedimentation and a second stage filtration.
	However, the use of sedimentation in combination with filtration is well known in the art for water treatment, including water treatment employing coagulation/flocculation methods.  Konishi teaches a system in which a controller monitors water quality to control a chemical injection rate [Abs] 
	It would have been obvious to one of ordinary skill in the art to modify Murcia’s taught process to include a separation process including both sedimentation and filtration because, as in Konishi, both operations are useful for water purification in connection with flocculation (including systems with quality monitoring and flocculant dosing control), because the sedimentation is useful for primary separation of the flocs, and filtration is useful for further separation of unsettled flocs and unflocculated material.  In particular, such combination would have been obvious in view of the well understood functions discussed by Konishi, and in view of the fact that Murcia already suggests operation of a clarifier and at least partly suggests the utility of membrane filtration.  See also MPEP 2143 I.A and I.B; combination or substitution of known prior art elements performing their known and expected functions and providing predictable results i.e. for purification of flocculated wastewater would have been obvious to one of ordinary skill in the art.
	Regarding the amount or count of particles decreasing, as above sedimentation is used to remove flocs, and filtration to remove unsettled flocs or other particles.  As such, these would reduce the amount or count of particles.  Regardless, removal of contaminant particles is the purpose of a water purification process.
	Applicant amended to require that the method results in a decrease or prevention of fouling in downstream process steps using water from the pretreatement process, including surfaces such as pipes, heat exchangers, instruments, cooling water systems, other underwater surfaces or splash areas, or that in a following treatment step of membrane filtration, cleaning is rescheduled if conditions exceed a threshold level.

 	Additionally or alternatively, Vahasalo teaches a similar system tor analyzing a liquid sample containing solid matter [Abs] which may act to detect light scattering, turbidity, fluoerescence, hydrophobicity, etc. [0079] and which is contemplated as useful for effecting control of processes such as water treatment processes, in particular for controlling the dosage of chemicals in such processes [0080-0083].  The system is suitable for use in a continuous manner i.e. as an on-line measurement system [0026].  The system works by separating the sample into fractions based on size and/or mass [Abs] because in many cases the amount and size distribution of the particles, in addition to their other properties, are considered important variables that effect downstream process stages.  Vahasalo specifically teaches that contaminant categorization is useful because agglomeration may be an issue for downstream components, although membrane fouling is not specifically contemplated  [0004].
	As such, as evidenced by Vahasalo, amelioration of agglomeration e.g. through flocculant dosing taught by Murcia would inherently reduce fouling on downstream elements.  Additionally, it would have been obvious to one of ordianry skill in the art to modify Murcia’s taught process to include fractionation as in Vahasalo because, as Vahasalo teaches, fractionation allows for more information regarding the contaminants to be provided which may impact downstream operations, and because the measurements taught by Vahasalo are otherwise highly consistent with the measurements taught by Murcia and may be considered as an improvement to or progress in a related technology i.e. production of on-line measurements which are useful for controlling chemical dosing in a water treatment context, including measurements indicating presence of hydrophobicity or the like.

	See also Shafer, which teaches multistage water treatment, and teaches that certain species may be known to foul membranes which would otherwise be used for treatment [0006, 0033-0034] and which therefore employs upstream treatments including e.g. flocculation and DAF upstream of the membranes [0047-0049].  The membranes may also include a backwashing capability, the cycle of which may be triggered based on the water quality in the system e.g. with a turbidity meter [0050].
	As, as evidenced by Tada and Shafer, upstream treatment with chemicals such as flocculants as taught by Murcia would inherently at least reduce fouling on downstream elements.  Additionally, it would have been obvious to one of ordinary skill in the art to ensure that the treatments controlled by the combined process of Murcia are effective to at least reduce downstream fouling, because as in Tada and Shafer, such would be an expectation in the art for upstream flocculation and the like.  Further, it would have been obvious to one of ordinary skill in the art to design such a system to include backwashing or cleaning as in Tada and Shafer, in order to deal with any fouling that still may occur, and as in Shafer to select the timing of such a process at least in part based on the detected water quality, because as above particular species are already recognized as being risks due to agglomeration, and because the combined system of Murcia is particularly concerned with control of treatments and processes based on characterization of contaminants.  Regarding the use of a chemical cleaning agent, as above at least Tada teaches the use of air as part of the backwash, which would satisfy the broadest reasonable interpretation, but regardless Murcia contemplates broad classes of cleaning agents which 
	With respect to claim 2, flotation (DAF), sedimentation (clarification), and filtration (membranes) are all taught by Murcia [0038].
	With respect to claim 3, the purpose of dosing chemicals (e.g. flocculant) is to remediate the presence of the detected contaminant i.e. to reduce the level of hydrophobic conditions when hydrophobic contamination is the contamination of interest [0008].
	With respect to claim 5, as best understood the process is at minimum designed to detect the hydrophicity of the water stream or of particles therein [0033], although there is also suggestion for determining the degree of hydrophobicity [0034, 0041] based on variations in intensity.
	With respect to claim 6, see the rejection of claim 1 above.  Membrane filtration is contemplated by Murcia and Konishi, and as evidenced by Tada and Shafer, upstream treatment would be understood to at least reduce membrane fouling (and, regardless, such intent would have been obvious in view of those teachings).
	With respect to claim 7, Murcia teaches that detection may occur both before and after addition of a functional chemical such as a flocculant [0037].
	With respect to claim 11, as above Murcia teaches that a dosing may be controlled by way of the on-line measurements for e.g. dosing of a flocculant or the like [0008], specifically “using control equipment in information connection with the detections” to release chemicals based on the received data.
	As above, the use of scattering to provide the “amount” and turbidity measurements is implicit or at minimum obvious over Murcia, which specifically requires correcting for scattering, particularly in view of Jansson given that scattering is known in the art as a useful means of determining turbidity.
	Applicant amended similar to claim 1.  As above, prevention or decrease of fouling would inherently occur or at minimum would have been an obvious purpose, and further configuration to time membrane cleaning based on sensed conditions would have been obvious at least in view of Shafer.
	With respect to claim 16, given the broadest reasonable interpretation, the purpose of the control may be considered as optimizing hydrophobic conditions in a following step i.e. dosing chemicals at a rate sutiable for remediation of particular contaminates.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (or Murcia et al in view of Jansson et al) in view of Konishi et al, in view of or with evidence from Tada et al and Shafer et al, in view of Vahasalo et al
	With respect to claim 4, see the rejection of claim 1 above.  Modification of the combined system of Murcia in view of Vahasalo to specifically incorporate the fractionation would have been obvious to one of ordinary skill in the art.
	With respect to claim 17, Murcia teaches as above but is silent to specific industries in which the process may occur.  Murcia does teach that the process may be employed to measure the presence of e.g. oil in the water [Abs] or grease, which may at minimum suggest the oil, mining, or food industries given the broadest reasonable interpretation.

	As such, it would have been obvious to one of ordinary skill in the art to employ the combined system in those industries in order to gain the benefit of efficiently controlling water treatment and accurately characterizing the presence of oil, grease, fats, or wood- and paper-related components which require remediation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (or Murcia et al in view of Jansson et al) in view of Konishi et al and Vahasalo et al, in view of or with evidence from Tada et al and Shafer et al, further in view of Joensuu et al (US PGPub 2015/0147814 A1 – also available as WO 2015/075319 A1).
Murcia and Vahasalo teach as above.  As above at least Murcia teaches that fluorescence intensity correlates with hydrophobicity, and Vahasalo teaches fractionation to develop populations of particles based on size and/or mass.  They do not specifically teach integrating an intensity measurement to characterize the hydrophobicity of a population.
	However, Joensuu teaches a system related to the Vahasalo system for particle/contaminant measurement and characterization [Abs] and teaches that for characterization of hydrophobicity, a dye such as Nile red may be added and may provide a fluorescence which correlates with a degree of hydrophobicity [0035] and that the system may employ software which may determine the overall hydrophobicity of a population (fraction) by producing a cumulative sum of the intensity signal (potentially with correction based on turbidity) [0047].  This is properly integrating a measured fluorescence.
	In view of the above, it would have been obvious to one of ordinary skill in the art to provide such calculations in the combined system of Murcia because, as above, Murcia already teaches the relationship between hydrophobicity and intensity and, in view of Vahasalo, characterizing separate populations of particles may provide useful information for managing treatment operations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murcia et al (or Murcia et al in view of Jansson et al) in view of Konishi et al and Vahasalo et al, further in view Tada et al and Shafer et al.
	See the rejection of claim 1 above.  In view of Tada and Shafer it would be recognized that membrane cleaning is useful in systems containing membranes, even those in which e.g. flocculation may occur, and specifically in view of Shafer it would have been obvious to control such cleaning based on measurements e.g. turbidity measurements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777